OGRE TECHNICAL NOTES FOR PRESENT WORTH METHODS Three present worth methods for discounting net operating cash flow are available in OGRE: Continuous, Mid-Frame and End-Frame. All investments are point discounted. The purpose of this memo is to outline the formulas and methods used to discount investments and net operating cash flow to arrive at a total discounted cash flow. YEAR END DISCOUNTING METHOD PVNFVN (1+I)n Where: PVN Present Value of Net Operations Cash Flow FVN Future Value of Net Operations Cash Flow I Effective Annual Discount Rate N Number of Years from P.W. Date (Calculated from the End of a Time Frame) MID-YEAR END DISCOUNTING METHOD PVNFVN (1+I)m Where: M Number of Years from P.W. Date (Calculated from the Mid-Point of the Period Cash Flow) CONTINUOUS DISCOUNTING METHOD X1n (1+I) FVFe(x*p)-1 X*P FVCFVF*FVN PVNFVC E(X*N) Where: X Nominal Discount Rate P Fraction of the Year that Cash Flow Occurs FVF Future Value Factor FVC Future Value of Net Operations Cash Flow Continuously Compounded to Year End N Number of Years from P.W. Date - Calculated from the End of a Time Frame INVESTMENT DISCOUNTING PVIFVI E(X*IP) Where: IP Number of Years from the Point at which the Investment was made to the P.W. Date PVN FVN (1+I) N PVN FVN (1+I) M X ln (1+I) FVF e (X*P) - 1 X*P FVC FVF * FVN PVN FVC e (X*N) PVI FVI e (X*IP) Present Value Formulas PW BTAX_BATAX TERMS Page 1 of 1 3/28/2011 PVI FVI e (X*IP)
